United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     June 1, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-40855
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RODOLFO RAMIREZ-PEREZ,

                                      Defendant-Appellant.



                           Consolidated with
                              No. 04-40909


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ROLANDO RODRIGUEZ-PINON,

                                      Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                        USDC No. 1:02-M-714
                     USDC No. 1:04-CR-137-ALL
                       --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40855
                          c/w No. 04-40909
                                 -2-

     Rolando Rodriguez-Pinon, also known as Rodolfo Ramirez-Perez

(Ramirez) was convicted in 2002 of unlawfully being present in

the United States.    He was sentenced to six months of

imprisonment and was placed on three years of probation with the

condition that he not reenter the United States illegally.    In

2004, he pleaded guilty to unlawful reentry in violation of 18

U.S.C. § 1326(a), (b).    The Government also sought to revoke his

probation.

     At sentencing, Ramirez’s counsel informed the district court

that Ramirez wanted to represent himself.    The district court

made no inquiry as to the request and proceeded to conduct the

sentencing hearing.    Immediately after sentencing Ramirez for his

unlawful reentry, the district court conducted a probation

revocation hearing.    Ramirez contends on appeal that the district

court denied him his Sixth Amendment right to represent himself

during the sentencing and probation revocation proceedings.    The

Government counters that, by failing to renew his request and by

allowing his counsel to represent him in the sentencing and

revocation hearings, Ramirez waived his right to represent

himself.

     As a threshold matter, we hold that, although Ramirez had a

Sixth Amendment right to represent himself at sentencing, see

United States v. Davis, 285 F.3d 378, 384 (5th Cir. 2002), he had

no such right with respect to the probation revocation
                           No. 04-40855
                         c/w No. 04-40909
                                -3-

proceeding.   See Gagnon v. Scarpelli, 411 U.S. 778, 781 (1973);

Loud v. Estelle, 556 F.2d 1326, 1329 (5th Cir. 1977).

     We next hold that Ramirez was denied the right to represent

himself at sentencing.   Ramirez’s counsel clearly and

unequivocally informed the district court that Ramirez wished to

represent himself.   See Faretta v. California, 422 U.S. 806, 835

(1975).   Accordingly, we VACATE the sentence imposed for unlawful

reentry (Appeal No. 04-40909) and REMAND for a new sentencing

hearing at which the district court should conduct a hearing

pursuant to Faretta in order to determine whether Ramirez’s

waiver of his right to counsel is knowing and intelligent,

employing the analysis set forth in United States v. Davis, 269
F.3d 514, 518-20 (5th Cir. 2001).

     We AFFIRM the judgment revoking Ramirez’s probation (Appeal

No. 04-40855).

     In light of the remand for resentencing, we do not reach

Ramirez’s claim that, pursuant to United States v. Booker, 125
S. Ct. 738 (2005), his sentence violated the Sixth Amendment.

     SENTENCE VACATED AND CASE REMANDED (No. 04-40909); AFFIRMED

(No. 04-40855).